                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 COLUMBIA DIVISION

KAREN MCNEILL, ET AL                           )
    Plaintiffs,                                )       Case No. 1:18-cv-00033
                                               )        Judge Campbell/ Frensley
v.                                             )       Jury Demand
                                               )
COMMUNITY PROBATION                            )
SERVICES LLC. ET AL.                           )
     Defendants.                               )

                                              ORDER

         Pending before the Court is a Motion to Substitute the Estate of Tanya Mitchell as Plaintiff.

Docket No. 410. The PSI Defendants have filed a Response in Opposition to the Motion. Docket

No. 412. Plaintiffs have filed a Reply. Docket No. 413. Following the Court’s ruling on the PSI

Defendants’ Motion for Summary Judgment, the Court ordered the Parties to submit supplemental

briefing explaining how the summary judgment order impacts the instant motion. The Parties filed

those briefs as required on March 12, 2021. Docket Nos. 430, 431. For the reasons set forth herein,

the Plaintiffs’ Motion is GRANTED.

                                          BACKGROUND

         On September 14, 2020, Plaintiff Tanya Mitchell died unexpectedly following a stroke.

Docket No. 410. A suggestion of death upon the record was filed pursuant to Rule 25(a)(1) of the

Federal Rules of Civil Procedure on October 14, 2020. Docket No. 398. Plaintiff’s son was

appointed administrator of her estate for purposes of pursuing this action by the Chancery Court

of Giles County on January 12, 2021. Id., 410-1.

         The instant motion to substitute the estate of Tanya Mitchell as Plaintiff was timely filed

within 90 days of the suggestion of death. The Court delayed ruling on the instant motion in light

of the PSI Defendants’ pending Motion for Summary Judgment. That motion has now been




     Case 1:18-cv-00033 Document 432 Filed 03/23/21 Page 1 of 4 PageID #: 12162
resolved. Docket No. 417.

                                       LAW AND ANALYSIS

         Rule 25(a)(1) of the Fed. R. Civ P. governs requests for substitution and provides:

          If a party dies and the claim is not extinguished, the court may order substitution
         of the proper party. A motion for substitution may be made by any party or by the
         decedent's successor or representative. If the motion is not made within 90 days
         after service of a statement noting the death, the action by or against the decedent
         must be dismissed.

Federal Rules of Civil Procedure 25(a)(1).1

         The decision to substitute a party lies within the sound discretion of the Court. In re: Baycol

Products Litg., 616 F. 3d 778, 783 (8th Cir. 2010). Whether the death of a party extinguishes a

claim is a substantive question that state law ordinarily governs. Huggard v. United Performance

Metals, Inc., 2011 WL 6817770, at *1 (S. D. Ohio December 28, 2011)(citations omitted). In

Tennessee, a decedent’s personal injury suit may be revived by the administrator of the decedent’s

estate and prosecuted in the administrator’s name for the benefit of the estate. See T. C. A. §20-

5-104.

         The Plaintiff’s motion asks to substitute the estate of Tanya Mitchell for Ms. Mitchell and

as class representative for Counts 7, 11, 17, 21, and 23. Docket No. 430. The Court granted in part

and denied in part the PSI Defendants’ Renewed Motion for Summary Judgment allowing Counts

7, 8, 17, 18, 21, 22, and 23 to proceed. Docket No. 417. Thus, the effect of the ruling on summary

judgment was to limit the numb er of claims against the PSI Defendants. Id.

         In support of her motion, Plaintiff asserts that Tanya Mitchell’s § 1983 claims for damages

in counts 7 and 11 survive her death and can be litigated by her estate. Docket No. 410, pp. 2-3.




1
 Plaintiff’s motion is timely under Rule 25(a)(1) having been filed within 90 days of the Notice
of Suggestion of Death. Docket No. 410.
                                                   2

    Case 1:18-cv-00033 Document 432 Filed 03/23/21 Page 2 of 4 PageID #: 12163
Plaintiffs further argue that her state law claims in counts 21 and 23 likewise survive her death and

are properly litigated by her estate. Id. at pp. 40-5.

       The PSI Defendants argue that the §1983 damages claims in count 7 are moot based on the

Court’s previous dismissal of an identical claim (count 5) against co-Defendant CPS. Docket No.

431, pp. 2-4. They further argue that the substitution of the estate as to the state law claims should

be denied because of the absence of any federal claims against any of the PSI Defendants with no

compelling reasons to exercise supplemental jurisdiction over any state law claims under the

circumstances. Id.

       Tennessee law applies to Plaintiff’s §1983. Those claims are “best characterized as

personal injury actions” when determining whether they survive a Plaintiff’s death under the forum

state’s law. Crabbs v. Scott, 880 F. 3d 292, 295 (6th Cir. 2018). “Claims for personal injuries

survive” a Plaintiff’s death in Tennessee. Estate of Sanders v. Jones, 362 F. Supp. 3d 463, 466 (W.

D. Tenn. 2019)(quoting Can Do, Inc. Pension and Profit Sharing Plan and Successor Plans v.

Manier, Herod, Hollabaugh & Smith, 922 S. W. 2d 865, 867 (Tenn. 1996)). The survivorship law

of the forum state also determines whether claim brought under state common law survives

Plaintiff’s death. Turnage v. Oldham, 2019 WL 5424425, at *2 (W. D. Tenn. October 22,

2019)(citations omitted). PSI Defendants do not argue that the state law claims do not survive

Plaintiff’s death, only that the Court should decline to exercise jurisdiction over them after denying

the motion to substitute as to the §1983 claim. Docket No. 431, p. 4.

       Based on the Court’s ruling on the PSI Defendants’ Motion for Summary Judgment,

Plaintiff’s §1983 claim (count 7) will go forward. Docket No. 417. The Court has denied the

Defendants’ “Motion for Revision” as to whether that count will proceed. Docket No. 420. In light

of those rulings and for the reason set forth herein, substitution on the remaining claims against



                                                   3

  Case 1:18-cv-00033 Document 432 Filed 03/23/21 Page 3 of 4 PageID #: 12164
the PSI Defendants and the claims against the county Defendants is appropriate. Therefore, the

Motion to Substitute the estate of Tanya Mitchell as Plaintiff (Docket No. 410) is GRANTED.

       IT IS SO ORDERED.



                                                  JEFFERY S. FRENSLEY
                                                  U. S. Magistrate Judge




                                              4

  Case 1:18-cv-00033 Document 432 Filed 03/23/21 Page 4 of 4 PageID #: 12165
